Citation Nr: 1624855	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-43 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, the Veteran testified via video conference from the RO before the undersigned.  In March 2014, the Board remanded this case.


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

The Veteran contends that his service-connected disabilities render him unable to work.  He indicates that he has trouble with his hands due to pain and numbness and cannot hold objects.  He states that his traumatic brain injury (TBI) also results in debilitating headaches.  He maintains that although he is not service-connected for his low back, neck, and right shoulder disabilities, his other service-connected disabilities preceded the onset of those nonservice-connected disabilities and prevent employment on their own. 

The Board observes that the RO indicated that the Veteran did not meet the schedular criteria for a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  The Veteran has a combined rating of 60 percent rating prior to May 7, 2014, and a combined 70 percent rating from that date, and all of his service-connected disabilities are from one incident, a motorcycle accident which occurred during service: left ulnar nerve entrapment (30 percent), left clavicle disability (20 percent), TBI (10 percent), residuals of a right wrist fracture (10 percent), and migraine headaches (0 percent from December 2010 and 30 percent from May 7, 2014).  Thus, the Veteran has met the schedular criteria during the entire period of the appeal.  

Thus, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the medical records shows that during the appeal period, the Veteran has been medicated with narcotics for his left upper extremity disability.  

In January 2011, the Veteran was afforded a VA TBI examination.  At that time, he demonstrated mild impairment with regard to memory loss and judgment.  He reported having migraine headaches which could be severe at times.  He stated that he had difficulty with forgetfulness and with organization.  He was easily distracted and did not complete tasks.  He also had problems with balance and fell down a lot.  He reported depression and anxiety.  He related that he had numbness and tingling including in his left upper extremity.  He also complained of having fatigue.  The examiner indicated that the Veteran did not have postconcussive syndrome.  

In May 2014, the Veteran was again examined and reported having headaches, dizziness, balance issues, and anxiety.  However, the examiner indicated that the Veteran did not have residuals of a TBI.  As such, the examiner indicated that the Veteran was employable with regard to the TBI.  The Veteran was also afforded a general medical examination.  The examiner indicated that the Veteran had prostrating migraine headaches once per month; however, the examiner did not feel that the headaches interfered with work.  The RO assigned a 30 percent rating for this disability based on the characteristic prostrating attacks.  The Veteran's extremities were also evaluated.  His right wrist condition restricted motion due to pain to 60 degrees on palmar flexion (normal is 80 degrees) and to 20 degrees with pain on dorsiflexion (normal is 70 degrees).  See 38 C.F.R. § 4.71, Plate I.  The examiner indicated that the Veteran's ability to perform heavy physical activities, heavy lifting, activities requiring using and manipulating the right wrist was affected.  With regard to the left upper extremity, severe pain, paresthesias, dysesthesias, and numbness were indicated.  Strength was also reduced in the left upper extremity including in the left elbow and wrist as well as grip strength.  Muscle atrophy of the left hand was also shown.  It was noted that the examiner was unable to conduct sensory examination of left upper extremity due to the fact that the Veteran was in severe pain due to hypersensitivity of left upper extremity.  The examiner stated that there was diffuse muscle atrophy of left forearm and hand.  Incomplete paralysis of the ulnar nerve was demonstrated.  The examiner indicated that the Veteran's ability to perform heavy physical activities, heavy lifting, and activities requiring using and manipulating the left upper extremity was affected.  

The Veteran testified that he basically has limited use of his hands.  He related that he has no dexterity or strength and drops things.  He stated that he cannot lift or move things.  He also reported dizziness.  He related that he attempted sedentary as a telemarketer, but could not do it and certainly could not return to construction work where he had experience.  Parenthetically, the Board notes that the Veteran's VA Form 21-8940 indicates that his work experience included telemarketing, and manual labor type jobs including carpeting, roofing, lawn maintenance, various odd jobs, and loading/delivery; he reported having completed one year of college.  At the personal hearing, the Veteran's nephew testified that he helps the Veteran around the house, including helping him to get dressed.  He also was taking care of all of the household needs.  He stated that he experienced weekly bad headaches with dizziness.  He also testified that he had poor retention skills at this point.  

A review of the medical evidence reflects that there is no opinion assessing overall functionality.  The examiner indicated that the Veteran's TBI was non-disabling, although the Veteran reports subjective complaints, such as dizziness as well as problems with memory, judgement, and anxiety.  The Veteran is competent to report those symptoms and is also credible in his report of such.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Veteran's right wrist and left upper extremity disabilities impair his ability to perform any physically demanding employment.  They also impair sedentary employment due to the loss of strength, dexterity, and pain, combined with the muscle atrophy. It is significant to note that a VA examiner described the symptomatology associated with the left ulnar nerve to be severe and the Veteran admittedly takes narcotics for relief which further impairs his work ability.  Moreover, the Veteran's headaches, severe and prostrating when they occur, also impair any type of employment.  In considering his disabilities cumulatively, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.





							(Continued on the next page)

ORDER

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


